Filed 1/19/22 Marriage of Leininger CA1/4

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 In re the Marriage of CAROL and
 PAUL LEININGER.

 CAROL LEININGER,
             Appellant,                                                     A159386
 v.
                                                                            (San Mateo County
 PAUL LEININGER,
                                                                            Super. Ct. No. FAM0119724)
             Respondent.

         In this marital dissolution action, Carol Leininger appeals from a
judgment in which the trial court awarded Paul Leininger reimbursement
(Fam. Code,1 section 2640) for his separate property contributions to the
community. Carol2 disputes the Watts3 charges the court imposed for her
exclusive use of the community residence following the parties’ separation.
She also appeals the court’s finding she breached her fiduciary duty and the
attendant award to Paul. Finally, she claims the trial court did not rule, and
should have granted her request pursuant to a December 2015 order, that


         1   All further undesignated statutory references are to the Family Code.
      For clarity, we refer to the parties by their first names. (In re
         2

Marriage of Vaughn (2018) 29 Cal.App.5th 451, 453, fn. 1.)
         3   In re Marriage of Watts (1985) 171 Cal.App.3d 366 (Watts).

                                                               1
Paul’s business pay Carol amounts equal to distributions made to Paul. We
affirm.
                               BACKGROUND
A.    The Marriage and Relevant Community Assets
      The parties married in July 1992. Prior to the marriage, Paul started a
business known as Challenge Electronics in 1980, which later became known
as Absolute Technology. Four years after the marriage, Paul incorporated the
business as a subchapter S corporation known as ABX Engineering, Inc.
(ABX).
      In 1997, to accommodate ABX’s need for office space, the parties bought
880 Hinckley Road, Burlingame (880 Hinckley Road). To address ABX’s
continued expansion, in 2003 the parties purchased 839 Hinckley Road,
Burlingame (839 Hinckley Road) and, in 2010, 875 Stanton Road,
Burlingame (875 Stanton Road). They also owned income-producing
residential property (rental property) and unimproved land.
      They lived in the community residence at 405 Chapin Lane,
Hillsborough (community residence or Chapin Lane) until August 2013, when
Paul moved out. Carol lived there until its sale in November 2018.
B.    Dissolution Proceedings
      Carol and Paul separated in November 2012. Following separation and
prior to the 2019 trial, the parties reached several stipulations. By court
order dated August 5, 2013 (August 2013 order), the parties stipulated that
Carol, who was a certified public accountant, would manage the parties’
miscellaneous income, including rents, and payments of any kind (excluding
Paul’s ABX salary). They anticipated that any balance above the requisite
reserves would be divided equally between the parties and that “each party”
would receive “$20,000 per month in passive income.”



                                       2
      The August 2013 order required Carol to open a community bank
account and to deposit rental income from the community’s properties into
that account, with monthly accountings provided to Paul. Carol opened the
community account, but—without Paul’s approval—she deposited a
substantial portion of the community rental income into an account in her
name alone (personal account). Without Paul’s consent, Carol used
community rental income for personal, postseparation purposes at Chapin
Lane, including the mortgage, taxes, maintenance, gardening, and pool
expenses. After separation, Carol deposited over $1.6 million into her
personal account.
      By order dated December 4, 2015 (December 2015 order), the parties
stipulated that, as of June 2015, if Paul received distributions from ABX
above his base salary, Carol would receive a matching amount.
      In October 2018, the parties negotiated an equitable apportionment of
the community and separate interests in ABX. Pursuant to the October 26,
2018 stipulated order (October 2018 order), ABX was confirmed as Paul’s
separate property, for which he paid Carol $875,000 for her share of the
community’s interest in ABX.
      In 2019, the court conducted a 14-day bench trial on the remaining
issues of support, reimbursement, property division, and property
misappropriation.
C.    Trial Court Ruling
      The trial court issued a tentative decision and proposed statement of
decision on May 7, 2019 (proposed SOD). The proposed SOD determined
Paul’s reimbursements for his separate property contributions to community
assets, the rent Carol owed for living in the community residence after




                                      3
separation, and Paul’s entitlement to damages for Carol’s breach of fiduciary
duty.
        The trial court considered Carol’s objections to the proposed SOD and
the parties’ arguments at the October 31, 2019, hearing and issued its
statement of decision, which, among other things, awarded Paul more than
$4 million for his separate property contributions to various community
assets; $252,541 for Carol’s use of the community residence; and damages for
Carol’s breach of fiduciary duty of $726,450.
        Carol appealed, disputing $2,298,000 of the separate property
reimbursements, $36,400 of the breach of fiduciary duty damages and the
Watts charges imposed against her. She also claims the trial court erred in
failing to rule on Paul’s purported noncompliance with the December 2015
order requiring that Carol receive distributions from ABX equal to those paid
to Paul. We discuss in greater detail below additional facts as they relate to
the issues raised on appeal.
                                 DISCUSSION
                   I. Separate Property Reimbursements
        Carol claims the trial court erred as a matter of law by reimbursing
Paul under section 2640 for distributions that were made by ABX for the
benefit of the community. She further claims, for the first time on appeal,
that contributions made after separation and expenses for maintenance and
repair that did not increase the value of the commercial properties are not
reimbursable under section 2640, and that the court erred in failing to
calculate the community and separate property components of ABX’s
contributions to the community property.




                                        4
A.    Additional Facts
      The evidence established, and in the statement of decision the trial
court found, “[t]here is no dispute that ABX is a subchapter S Corporation of
which Paul was, and continues to be, the sole shareholder,” and ABX has
been confirmed as Paul’s “sole and separate property.”
      From 1998 through 2018, ABX made substantial contributions to
improve the community’s three commercial properties: more than $608,000
for 880 Hinckley Road; $345,000 for 839 Hinckley Road; and approximately
$1,345,000 at 875 Stanton Road.
      Carol’s expert opined that the improvements had been “capitalized” for
tax purposes by ABX, that ABX owned the improvements and therefore the
community derived no benefit from them. In objecting to the proposed SOD,
Carol obliquely argued, “Can a tenant claim 2640 reimbursement from the
owners? . . . [¶] . . . [¶] The separate property company capitalized the
expenses, in what way is that a benefit to the community.”
      In its statement of decision, the trial court found the testimony of
Carol’s expert “was clearly contradicted by the facts that not only did the
parties take the tax benefits for improvements to the commercial properties
on their 2012 and 2013 joint income tax returns, but Carol also continued to
take such benefits on her personal tax returns after separation.”
B.    Applicable Law
      Section 2640 provides in part: “In the division of the community estate
under this division, unless a party has made a written waiver of the right to
reimbursement or has signed a writing that has the effect of a waiver, the
party shall be reimbursed for the party’s contributions to the acquisition of
property of the community property estate to the extent the party traces the
contributions to a separate property source.” (§ 2640, subd. (b).)



                                        5
“ ‘Contributions to the acquisition of property’ . . . include downpayments . . .
[and] payments for improvements . . . .” (§ 2640, subd. (a).)
      “ ‘Under Section 2640, in case of dissolution of the marriage, a party
making a separate property contribution to the acquisition of the property is
not presumed to have made a gift, unless it is shown that the parties agreed
in writing that it was a gift, but is entitled to reimbursement for the separate
property contribution at dissolution of marriage. The separate property
contribution is measured by the value of the contribution at the time the
contribution is made.’ ” (In re Marriage of Bonvino (2015) 241 Cal.App.4th
1411, 1432, quoting Cal. Law Revision Com. com., 29D West’s Ann. Fam.
Code (1994 ed.) foll. § 2640, pp. 136–137.)
      We review de novo whether the undisputed evidence of ABX’s
contributions to the community’s three commercial properties satisfies
section 2640 and conclude that it does. (Valentino v. Franchise Tax Bd. (2001)
87 Cal.App.4th 1284, 1290, fn. 3; Heller v. Franchise Tax Bd. (1994)
21 Cal.App.4th 1730, 1735.) In matters of statutory interpretation, we begin
with the statute’s language, giving it plain and commonsense meaning.
(Hassell v. Bird (2018) 5 Cal.5th 522, 540; see In re Marriage of Walrath
(1998) 17 Cal.4th 907, 917 (Walrath).) “[O]ur ‘ “ ‘fundamental task . . . is to
determine the Legislature’s intent so as to effectuate the law’s purpose.’ ”
[Citation.]’ . . . ‘We construe statutory language in the context of the statutory
framework, seeking to discern the statute’s underlying purpose and to
harmonize its different components.’ ” (First Student Cases (2018) 5 Cal.5th
1026, 1034–1035; see Webb v. City of Riverside (2018) 23 Cal.App.5th 244,
252.) Where the statutory language is clear and a literal interpretation does
not result in unintended or absurd consequences, courts must generally
follow its plain meaning. (Hassell v. Bird, at p. 540.)



                                        6
      We presume the correctness of the judgment or order below. (People v.
JTH Tax, Inc. (2013) 212 Cal.App.4th 1219, 1259.) “ ‘All intendments and
presumptions are indulged to support it on matters as to which the record is
silent, and error must be affirmatively shown.’ ” (Denham v. Superior Court
(1970) 2 Cal.3d 557, 564; Lister v. Bowen (2013) 215 Cal.App.4th 319, 337.)
C.    Analysis
      Several of the arguments raised by Carol on appeal regarding Paul’s
entitlement to reimbursement under section 2640 were not presented to the
trial court. “[T]o conserve judicial resources, any errors must be brought to
the trial court’s attention at the trial level while the error can still be
expeditiously corrected.” (In re Marriage of Whealon (1997) 53 Cal.App.4th
132, 144.) If a party fails to raise a specific objection in the trial court, the
challenge is forfeited on appeal and need not be considered by the Court of
Appeal. (In re Marriage of Hinman (1997) 55 Cal.App.4th 988, 1002.)
      We will not consider for the first time on appeal Carol’s claims that the
court erred by reimbursing Paul for postseparation contributions to
community improvements and for maintenance expenses which she contends
did not increase the value of the commercial properties, and by not
calculating the community and separate property components of ABX’s
contributions to the community property.
      Carol claims the trial court erred in reimbursing Paul “personally” for
ABX’s contributions to community property. She does not challenge the trial
court’s finding that ABX’s payments benefited the community. Nor does she
dispute that ABX was started by Paul prior to their marriage; that he was
and is the sole shareholder of ABX; and that ABX is Paul’s separate property.
Rather, Carol argues that ABX’s payments were not within the scope of
section 2640 because ABX was not a “party” to the dissolution and, as such, is



                                          7
not entitled to reimbursement from the community. The underlying premise
of Carol’s argument is that distributions from ABX—Paul’s separate
property—do not belong to Paul unless they were paid to him as salary or
profits. Relying on a corporation’s legal status as a “person,” distinct from its
stockholders, she claims ABX’s payments are not from Paul’s “separate
property” within the meaning of section 2640. Carol further argues the court
“erroneously equated Paul (a party to the dissolution of marriage) with ABX,
a non-party corporation.”
      “An S corporation, like a partnership, does not pay income taxes.
[Citations.] Instead, its income and losses are ‘ “passed through” ’ on a pro
rata basis to its shareholders, who report those items on their personal tax
returns.” (In re Marriage of Morton (2018) 27 Cal.App.5th 1025, 1032 , fn. 3;
see Valentino v. Franchise Tax Bd., supra, 87 Cal.App.4th at p.1289; Heller v.
Franchise Tax Bd., supra, 21 Cal.App.4th at p. 1733 [“A C corporation is a
separate entity which pays corporate income taxes ‘according to or measured
by its net income.’ [Citation.] [¶] In contrast, an S corporation generally does
not pay income taxes as an entity. [Citation.] Rather, the S corporation files
only an informational return reporting for the taxable year its gross income
(or loss) and deductions, its shareholders, and the shareholders’ pro rata
shares of each item. [Citation.] The items are then ‘passed through’ on a pro
rata basis to the shareholders, who report them on their personal income tax
returns. [Citations.] ‘The S corporation is, in effect, a Code-created hybrid
combining traits of both corporations and partnerships.’ ”].) S corporation
shareholders are taxed on their share of the S corporation’s income regardless
of whether the corporation makes any distributions. (See Heller, at p. 1734.)
      Funds withdrawn from accounts of ABX—Paul’s separate property
S-corporation’s accounts (Valentino v. Franchise Tax Bd., supra,



                                        8
87 Cal.App.4th at pp. 1288–1289)—were likewise Paul’s separate property.
(Id. at p. 1288.) Paul’s use of ABX funds—regardless of whether they were
paid, loaned, or otherwise distributed to him—entitled him to reimbursement
under section 2640 because he is indisputably a “party” who made
contributions from a “separate property source” (his ABX income) to
community assets.
      Carol’s reliance on In re Marriage of Koester (1999) 73 Cal.App.4th
1032 is entirely misplaced; that case involved transmutation of a husband’s
separate property company. There, husband owned a sole proprietorship
before marriage that he later incorporated during the marriage. (Id. at
p. 1035.) The trial court determined husband’s separate property company
became community property when it was incorporated, and then awarded
husband section 2640 reimbursement for what he had contributed to starting
the company. (In re Marriage of Koester, at pp. 1035–1036.) Reversing, the
Court of Appeal held that mere incorporation during marriage did not
transform husband’s separate property to community property. (Id. at
p. 1037.) The court further held that section 2640 did not apply to
contributions made to “separate property businesses and is inherently not
applicable to businesses, at least where there is no compliance with the
rigorous requirements for transmutation set forth in section 852 (requiring
transmutations be made by express written declaration).” (In re Marriage of
Koester, at p. 1036.) The general principle that section 2640 is not applicable
to businesses absent evidence of transmutation is unhelpful, particularly
where it is undisputed, as here, transmutation is not at issue. Also, Koester
involved reimbursement for contributions made to a separate property
business—not contributions from a separate property business to the
community.



                                       9
      We reject Carol’s cursory claim that “Reason, Common Sense, and the
History of the Legislation” establish that Paul was not entitled to
reimbursement. As the California Supreme Court explained in Walrath,
supra, 17 Cal.4th 907, “[t]he effect of section 2640 was ‘to overturn a long line
of cases which had held that absent an agreement to the contrary, separate
property contributions to the community were deemed to be gifts to the
community.’ (In re Marriage of Perkal (1988) 203 Cal.App.3d 1198, 1201; see
In re Marriage of Fabian [(1986) 41 Cal.3d 440,] 449–450 [Legislative history
of former Civil Code section 4800.2 reveals a ‘legislative judgment that it
would be fairer to the contributing party to allow separate property
reimbursement upon dissolution.’].)” (Walrath, supra, at p. 918.) Consistent
with this purpose, section 2640 “encourages married persons to freely and
without reservation contribute their separate property assets to benefit the
community, and alleviates the need for spouses to negotiate with each other
during marriage regarding continuing reimbursement rights. Under this
interpretation, section 2640 protects the general expectations of most people
in marriage, i.e., that spouses will be reimbursed for significant monetary
contributions to the community should the community dissolve.” (Walrath, at
p. 919.)
      The clear legislative intent of section 2640 and the subsequent
jurisprudence belie Carol’s argument that a spouse be denied reimbursement
because funds were paid directly to the community and not first withdrawn,
deposited into a separate account, and then paid to the community. Carol’s
“interpretation . . . would lead to absurd consequences” (Walrath, supra,
17 Cal.4th at p. 918), and we reject it.




                                           10
                              II. Watts Charges
      Carol claims the trial court erred in assessing Watts charges against
her for her exclusive use of the community residence after separation since
she maintained the home and paid the mortgage and for imposing them as
“sanctions” for her breach of fiduciary duty.
A.    Additional Facts
      Carol had exclusive use and possession of the community residence at
Chapin Lane from August 2013 until it was sold in November 2018. Carol’s
expert calculated the rental value to be $539,400, with Carol’s portion being
$245,141. Carol’s expert took into account the “rough” condition of the
community residence in his appraisal of the property. Paul did not dispute
the rental value, but argued Carol should be charged with an additional
$7,400 representing the rent for August of 2013, the month Paul permanently
moved from the community residence. The court accepted Carol’s calculation
of her share but added the $7,400 for a total of $252,541.
      Carol objected, asked the court to cut the Watts charges in half based
on the purported defective condition of the property, and argued she was
being “double-charged” because she paid $549,154 for the mortgage. Evidence
at trial established that Carol paid the mortgage, but with income she
collected from community property rents and, contrary to the order, did not
distribute to Paul. Because Carol’s expert calculated the property’s fair
market value based on its condition, the court rejected her claim for an offset.
      Acknowledging that Watts charges are discretionary, in light of Carol’s
conduct—including her knowledge that Paul purchased his residence in July
2013 with a monthly mortgage obligation of approximately $12,000 in
anticipation of receiving $20,000 per month of community passive income—
the court decided that equity required charging Carol $252,541.



                                       11
B.    Applicable Law
      “ ‘Where one spouse has the exclusive use of a community asset during
the period between separation and trial, that spouse may be required to
compensate the community for the reasonable value of that use.’ [Citation.]
The right to such compensation is commonly known as a ‘Watts charge.’
[Citation.] Where the Watts rule applies, the court is ‘obligated either to order
reimbursement to the community or to offer an explanation for not doing
so.’ ” (In re Marriage of Falcone & Fyke (2012) 203 Cal.App.4th 964, 978.)
“The trial court determines what is due the community ‘after taking into
account all the circumstances’ relevant to the exclusive possession by one
spouse.” (Id. at p. 979.)
      The trial court has broad discretion, based on equitable considerations,
as to whether to impose Watts charges and in what amount. (See In re
Marriage of Oliverez (2019) 33 Cal.App.5th 298, 318 [Epstein credits]; In re
Marriage of Dellaria & Blickman-Dellaria (2009) 172 Cal.App.4th 196, 201
[review of orders dividing marital property].)
C.    Analysis
      Carol contends the court abused its discretion by imposing the full
amount of Watts charges. In reaching its decision, the court considered all the
circumstances: Paul incurred a monthly mortgage obligation of $12,000 based
on the expectation that he would receive $20,000 per month from the
community’s passive income; during the relevant time period Paul received
only $40,215 from the passive income while Carol used $839,712 of
community rental income to pay for her exclusive use of the community
residence; and the fair market value of the community residence was based
on its condition as calculated by Carol’s expert.




                                       12
      The trial court exercised its discretion and ordered equitable
reimbursements to Paul for Carol’s exclusive use of the community property.
(See In re Marriage of Boswell (2014) 225 Cal.App.4th 1172, 1174 [family law
courts are courts of equity].) We find no error.
                      III. Breach of Fiduciary Duties
      Carol contends the trial court erred in finding she breached fiduciary
duties by mismanaging the community’s rental property. She argues that
exercise of her business judgment, even if improvident, does not establish a
breach of fiduciary duty.
A.    Additional Facts
      The fair market monthly rental value of the community’s Los Altos
property was between $6,500 and $7,100, but Carol charged the tenants
$5,500 per month. It is undisputed that Paul made written and oral demands
that Carol increase the rent to its fair market value. Despite Paul’s demands,
Carol never increased the rent at the Los Altos property. The court rejected
Carol’s explanation that she had valid business reasons for not increasing the
rent: good tenants, needed repairs, and the short term until the sale of the
property. The court found Carol’s mismanagement breached her fiduciary
duty and awarded Paul the difference between the estimated fair market
rental value ($6,900) and the rent charged ($5,550): $1,400 per month for 26
months,4 for a total of $36,400.
B.    Applicable Law
      “[I]n transactions between themselves, spouses are subject to the
general rules governing fiduciary relationships that control the actions of



      4The time period is from October 1, 2016—when Paul moved to have
Carol removed as the manager of the rentals—through and including
December 2018.

                                       13
persons occupying confidential relations with each other. This confidential
relationship imposes a duty of the highest good faith and fair dealing on each
spouse, and neither shall take any unfair advantage of the other. This
confidential relationship is a fiduciary relationship subject to the same rights
and duties of nonmarital business partners, as provided in Sections 16403,
16404, and 16503 of the Corporations Code . . . .” (§ 721, subd. (b).)
      Spouses, however, are not subject to the “Prudent Investor Rule”
(which applies to trustees with regard to trust property) in managing and
investing community property. (§ 721, subd. (b) [excepting Prob. Code,
§ 16047 from interspousal fiduciary duties]; see In re Marriage of Kamgar
(2017) 18 Cal.App.5th 136, 149.) Even so, pursuant to section 721,
subdivision (b) “a spouse’s improvident C[ommunity] P[roperty] investments
can amount to a breach of fiduciary duty if they rise to the level of ‘grossly
negligent or reckless conduct, intentional misconduct, or a knowing violation
of law’ ([Corp. Code, § 16404, [subd.] (c).” (Hogoboom & King, Cal. Practice
Guide: Family Law (The Rutter Group (2021) ¶ 8:606, p. 8-222, original
italics.) “On the other hand, a spouse’s ‘bad business judgment’ in making
C[ommunity] P[roperty] investments, to the extent it amounts only to
ordinary negligence, is not a breach of fiduciary duty; and the managing
spouse, in such circumstances, cannot be held responsible to the other spouse
for an investment that (by hindsight) has gone bad.” (Ibid.)
      A spouse’s breach of fiduciary duty may result in sanctions under the
Family Code even without a showing of impairment resulting from the
breach. (See §§ 2107, subd. (c) [referring to sanctions imposed to “deter
repetition” of conduct that “fails to comply” with the disclosure
requirements]; 271 [authorizing sanctions to effectuate the policy of
promoting settlement of litigation and cooperation of litigants].)



                                       14
      Sanctions may be appropriate to effectuate “the goal of reducing the
adversarial nature of marital dissolution rather than at redressing any
actual harm inflicted on the complaining spouse.” (In re Marriage of Feldman
(2007) 153 Cal.App.4th 1470, 1480.) Nonetheless, a trial court need not
impose sanctions if it finds “that the noncomplying party acted with
substantial justification or that other circumstances make the imposition of
the sanction unjust.” (§ 2107, subd. (c).)
      Sanctions orders are reviewed for an abuse of discretion. (In re
Marriage of Feldman, supra, 153 Cal.App.4th at p. 1478.) “Accordingly, we
will overturn such an order only if, considering all of the evidence viewed
most favorably in its support and indulging all reasonable inferences in its
favor, no judge could reasonably make the order.” (In re Marriage of Corona
(2009) 172 Cal.App.4th 1205, 1225–1226.) “We review any findings of fact
that formed the basis for the award of sanctions under a substantial evidence
standard of review.” (Feldman, at p. 1479.)
C.    Analysis
      Substantial evidence supports the trial court’s determination that
Carol undercharged the rent for the Los Altos property by $1,400. Whether
Carol’s conduct rose to the level of “grossly negligent or reckless conduct,
intentional misconduct, or a knowing violation of law”’ (Corp. Code, § 16404,
subd. (c)) is a question of fact, depending on the nature of the act and the
surrounding circumstances. (See, e.g., Jimenez v. 24 Hour Fitness USA, Inc.
(2015) 237 Cal.App.4th 546, 555.) Given the deferential standard of review,
even if we may have reached a different conclusion, we cannot say on this
record that no judge could have reasonably determined Carol’s conduct
constituted a breach of fiduciary duty, and find no error.




                                        15
                         IV. Matching Distribution
      Carol’s final argument is that the trial court erred in failing to rule on
her claim that Paul breached the December 2015 order requiring him to
make matching distributions to her for any draws he took from ABX. Paul
responds that Carol waived this issue by failing to request findings on this
issue, and, in any event, relinquished any claim when she stipulated, and the
court ordered, that ABX was Paul’s separate property.
A.    Additional Facts
      The December 2015 order provided, in part, as follows: “Other than the
base salary stated in the existing child support order, Husband will not make
any payment out of ABX or loan or distribution or pay any divorce expense or
increase over current levels, whether business, entertainment, or credit card
expense or do anything of any nature that the mind of mankind can conceive
to take more than his base pay out of ABX, however labeled, unless he gives
an identical amount to Wife or obtains a prior court order: The intent is if
Husband were to take any distributions from ABX, other than his existing
base salary as of June, 2015, Wife would get a comparable distribution unless
the distribution is by agreement of the parties or by court order.”
      The October 2018 order required Paul to pay Carol $875,000 and in
exchange Carol “relinquishe[d] any claim of entitlement, whether community,
separate or otherwise, to the business known as ABX Engineering, including
all accounts receivable & payable, cash, inventory, & intangible value . . . .”
      In response to the proposed SOD, Carol objected that the trial court did
not address her claim that Paul failed to comply with the December 2015
order that he pay her an amount equal to what he received from ABX. Carol
listed numerous distributions Paul made between 2015 and 2018, the sum of
which was in excess of $670,000.



                                       16
      At the October 31, 2019, hearing on Carol’s objections, the court heard
argument from both parties regarding the effect of the December 2015 order.
The statement of decision did not address Carol’s claim that the December
2015 order entitled her to additional distributions from ABX.
B.    Applicable Law
      “[A] trial court is required to render a statement of decision addressing
the factual and legal bases for its decision as to each of the principal
controverted issues of the case. (Code Civ. Proc., § 632.) A statement of
decision need not address all the legal and factual issues raised by the
parties. Instead, it need do no more than state the grounds upon which the
judgment rests, without necessarily specifying the particular evidence
considered by the trial court in reaching its decision.” (Muzquiz v. City of
Emeryville (2000) 79 Cal.App.4th 1106, 1124–1125.) “The court is required
only to state the ultimate rather than evidentiary facts.” (In re Marriage of
Williamson (2014) 226 Cal.App.4th 1303, 1318.)
C.    Analysis
      Preliminarily, the record belies Paul’s claim that Carol failed to raise
her claim of noncompliance with the December 2015 order at trial. But we
agree that she did not raise it timely and therefore conclude the trial court
did not err by omitting it from the statement of decision. The time for raising
this issue had long since passed when Carol objected to the proposed SOD.
Carol should have made that claim before she stipulated in October 2018 to
the terms of Paul’s buyout of her interest in ABX and the court confirmed
ABX as Paul’s separate property. She did not. The trial court was not
required to address this untimely and otherwise forfeited claim and we reject
it.




                                       17
                                  DISPOSITION
      The judgment is affirmed.




                                           _________________________
                                           Ross, J.*

WE CONCUR:


_________________________
Streeter, Acting P.J.


_________________________
Brown, J.




A159386 In re Marriage of Leininger

      *Judge of the San Francisco Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                      18